CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?242277773487678-...
                        Case 1:18-cr-00306-AT-JFK Document 27 Filed 05/16/19 Page 1 of 1




                                                  1:18-cr-00306-AT-JFK
                                                       USA v. Kidd
                                                 Honorable Amy Totenberg


                                Minute Sheet for proceedings held In Open Court on 05/16/2019.


              TIME COURT COMMENCED: 10:45 A.M.
                                                                  COURT REPORTER: Shannon Welch
              TIME COURT CONCLUDED: 11:55 A.M.
                                                                  USPO: Thyjuan Ransom
              TIME IN COURT: 1:10
                                                                  DEPUTY CLERK: Harry Martin
              OFFICE LOCATION: Atlanta

        DEFENDANT(S):               [1]Grant Kidd, Jr. Present at proceedings
        ATTORNEY(S)                 Brent Gray representing USA
        PRESENT:                    Kendal Silas representing Grant Kidd
        PROCEEDING
                                    Sentencing Hearing(Sentencing Hearing Non-evidentiary);
        CATEGORY:
        MINUTE TEXT:                Defendant was sentenced as to Count 1 of the Criminal Indictment. See
                                    J&C for sentence.
        HEARING STATUS:             Hearing Concluded




                                                                                                                    5/16/2019 12:07 PM
